                   Case 5:20-cv-00319 Document 1 Filed 03/13/20 Page 1 of 6




                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                          SAN ANTONIO DIVISION

REBECCA OCHOA                                                §
Plaintiff,                                                   §
                                                             §
v.                                                           §        CAUSE NO. 5:20-CV-00319
ALLSTATE FIRE AND CASUALTY                                   §
INSURANCE COMPANY                                            §
Defendant.



             DEFENDANT ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY’S
                                NOTICE OF REMOVAL


           Defendant Allstate Fire and Casualty Company (“Allstate”) hereby removes this lawsuit

currently pending in the District Court for the 73rd Judicial District of Bexar County, Texas, Cause

No. 2020CI02873, to the United States District Court for the Western District of Texas, San

Antonio Division, pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446, on the grounds of diversity

of citizenship, and would respectfully show the Court as follows:

                                                         BACKGROUND

           1.        On or about March 18, 2017, Plaintiff was involved in a motor vehicle collision

(the “Collision”) in which she has alleged that an unidentified driver operating a motor vehicle

owned by Eva Mendivil caused her serious bodily injury.1

           2.        On February 10, 2020, Plaintiff filed an action styled Rebecca Ochoa v. Insurance

Fire and Casualty Company seeking to recover from the Defendant for all damages she alleges to

have arisen from the Collision pursuant to a policy of underinsured motorist coverage issued by




1
    See Exhibit A, Plaintiff’s Original Petition, ¶ 5.

Page 1 of 6
Defendant’s Notice of Removal
{00581350}
                Case 5:20-cv-00319 Document 1 Filed 03/13/20 Page 2 of 6




the Defendant.2 The alleged tortfeasors, namely, the unidentified driver and Eva Mendivil, are not

parties to this lawsuit.3

         3.        Plaintiff’s alleged damages include past and future medical expenses, loss of

earning capacity, physical pain, physical impairment, disfigurement, mental anguish, exemplary

damages, treble damages, attorneys’ fees, and costs of court.4

         4.        Plaintiff pleads for monetary relief for “over Two Hundred Thousand Dollars

($200,000)” but not to “exceed more than One Million Dollars ($1,000,000).”5

         5.        Plaintiff served Defendant with her original petition and process on February 24,

2020, by certified mail upon its registered agent.6

         6.        Plaintiff demands a jury trial.7

         7.        Defendant has not answered the Plaintiff’s suit in state court.8

                                             GROUNDS FOR REMOVAL

         8.        This Honorable Court has original jurisdiction of this suit based on 28 U.S.C. §§

1332(a), 1441, and 1446, because it arises from a controversy between citizens of different states

and the amount in controversy, exclusive of interest and costs, exceeds $75,000.00.

    A. Parties are Diverse

    9. Plaintiff is a natural person who asserts that she is a resident of Texas in her Original

Petition, thus demonstrating that Plaintiff is domiciled in the state of Texas.9 Plaintiff has not plead



2
  Id., at ¶ 6.
3
  See id.
4
  Id., at ¶¶ 17-20.
5
  Id., at ¶ 17.
6
  See Exhibit B, Transmittal of Citation.
7
  See Exhibit A, Plaintiff’s Original Petition, ¶ 24.
8
  See Exhibit C, State Court Docket.
9
  See Exhibit A, Plaintiff’s Original Petition, ¶ 2.

Page 2 of 6
Defendant’s Notice of Removal
{00581350}
                Case 5:20-cv-00319 Document 1 Filed 03/13/20 Page 3 of 6




or alleged citizenship of any state other than Texas. Thus, Plaintiff is believed to be a citizen of

Texas because “for purposes of federal subject-matter (diversity) jurisdiction,” a natural person is

“a citizen of but one State [and] [t]hat is the state in which the person is domiciled.”10

        10.      Defendant Allstate is incorporated under the laws of the state of Illinois and

maintains its principle place of business in Cook County, Illinois, located at 2775 Sanders Road,

Northbrook, Illinois 60062. Defendant is thus a citizen of Illinois.11

     B. Amount in Controversy

        11.      The party seeking federal jurisdiction must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00.12 The removing party may satisfy its

burden by either (1) demonstrating that it is “facially apparent” from the petition that the claim

likely exceeds $75,000.00, or (2) “by setting forth the facts in controversy—preferably in the

removal petition, but sometimes by affidavit—that support a finding of the requisite amount.”13

        12.      Here, it is facially apparent from Plaintiff’s petition that the amount in controversy

exceeds $75,000.00 because Plaintiff alleges she seeks monetary relief for “over Two Hundred

Thousand Dollars ($200,000)” but not to “exceed more than One Million Dollars ($1,000,000).”14

        13.      Based upon the foregoing, the amount in controversy exceeds $75,000.00.




10
   O'Neal v. DePuy Synthes Sales, Inc., No. 19-CV-1328, 2019 WL 5569615, at *1 (W.D. La. Oct. 28, 2019), citing
Wachovia Bank v. Schmidt, 126 S. Ct. 941, 951 (2006); and, Acridge v. Evangelical Lutheran Good Samaritan Soc.,
334 F.3d 444, 451 (5th Cir. 2003).
11
   28 U.S.C. §1332 (c)(1) (“[A] corporation shall be deemed to be a citizen of every State and foreign state by which
it has been incorporated and of the State or foreign state where it has its principal place of business….”); and,
Quebe v. Ford Motor Co., 908 F. Supp. 446, 449 (W.D. Tex. 1995) (citing Milstead Supply Co. v. Casualty Ins. Co.,
797 F. Supp. 569, 571 (W.D.Tex.1992)) (“When a party is a corporation, citizenship is determined by where the
corporation is incorporated and the location of the corporation's principal place of business”).
12
   Grant v. Chevron Phillips Chem. Co. L.P., 309 F.3d 864, 868 (5th Cir. 2002).
13
   Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
14
   See Exhibit A, Plaintiff’s Original Petition, ¶ 17.

Page 3 of 6
Defendant’s Notice of Removal
{00581350}
               Case 5:20-cv-00319 Document 1 Filed 03/13/20 Page 4 of 6




                                  REMOVAL IS PROCEDURALLY PROPER
        14.      This notice of removal is timely filed within thirty (30) after service of process upon

Defendant.15

        15.      Venue is proper in this Court under 28 U.S.C. §1441(a) because the District and

Division of this Honorable Court embrace Bexar County, Texas, the venue where this suit was

initiated.16

        16.      Pursuant to 28 U.S.C. §1446(a), all pleadings, process, and orders served upon

Defendant in the state court action are attached hereto.17

        17.      Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide a true and correct

copy of this Notice of Removal to Plaintiff and to the District Clerk of Bexar County.

                                             PRAYER FOR RELIEF

        18.      Defendant Allstate prays that this Honorable Court accept jurisdiction over the state

court action for the reasons set forth above, and grant it any such other and further relief to which

it may show itself justly entitled.

                                                          Respectfully submitted,

                                                          VALDEZ & TREVIÑO,
                                                          ATTORNEYS AT LAW, P.C.
                                                          Callaghan Tower
                                                          8023 Vantage Drive, Suite 700
                                                          San Antonio, Texas 78230
                                                          Phone: 210–598–8686
                                                          Fax: 210–598–8797

                                                          By: /s/ Michael N. Novak______


15
   See 28 U.S.C. §1446 (b)(1), and Exhibit B, Transmittal of Citation dated February 24, 2020.
16
   See Exhibit A, Plaintiff’s Original Petition, ¶ 4.
17
   See Exhibit A – Exhibit C.

Page 4 of 6
Defendant’s Notice of Removal
{00581350}
              Case 5:20-cv-00319 Document 1 Filed 03/13/20 Page 5 of 6




                                         Robert E. Valdez
                                         State Bar No.20428100
                                         S.D. Tex. Bar No. 9816
                                         revaldez@valdeztrevino.com
                                         Michael M. Novak
                                         State Bar No. 24092905
                                         S.D. Tex. Bar No. 3084746
                                         mnovak@valdeztrevino.com
                                         Counsel for Defendant Allstate Fire and
                                         Casualty Insurance Company




Page 5 of 6
Defendant’s Notice of Removal
{00581350}
              Case 5:20-cv-00319 Document 1 Filed 03/13/20 Page 6 of 6




                                    CERTIFICATE OF SERVICE

        I do hereby certify that the foregoing instrument was served on the following counsel this

13th day of March 2020, pursuant to Rule 5 of the Federal Rules of Civil Procedure, and via e-

service in the state court proceeding:


        Paul E. Campolo
        State Bar No. 03730150
        Law Offices of Maloney & Campolo LLP
        926 S. Alamo
        San Antonio, Texas 78205
        Tel. 210-922-2200
        Fax 210-923-1313
        Counsel for Plaintiff




                                                     /s/ Michael N. Novak_
                                                     Michael M. Novak




Page 6 of 6
Defendant’s Notice of Removal
{00581350}
